

113 S1839 IS: GSP Update for Production Diversification and Trade Enhancement Act
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1839IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Begich (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make certain luggage and travel articles eligible for
		  duty-free treatment under the Generalized System of Preferences, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 GSP Update for Production
			 Diversification and Trade Enhancement Act or
			 GSP UPDATE Act.2.FindingsCongress makes the following
			 findings:(1)The Generalized
			 System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et
			 seq.) was enacted to promote economic development in developing and
			 least-developed countries.(2)Many articles
			 referred to as luggage or travel articles and classified under chapter 42 of
			 the Harmonized Tariff Schedule of the United States may not be designated as
			 eligible articles for purposes of the Generalized System of Preferences.(3)Global trade and
			 manufacturing dynamics have changed since the enactment of the Generalized
			 System of Preferences in 1974, and many luggage and travel articles may no
			 longer be import-sensitive to industries in the United States.(4)By removing
			 certain luggage and travel articles from the list of articles excluded from
			 eligibility under the Generalized System of Preferences, Congress is not
			 changing rates in the Harmonized Tariff Schedule of the United States, but
			 instead is allowing those articles access to the annual review process under
			 the Generalized System of Preferences, which relies on investigations and
			 recommendations from the independent United States International Trade
			 Commission, among other agencies of the United States Government.(5)As of February
			 2012, 73 of the 132 countries designated as beneficiary developing countries
			 under the Generalized System of Preferences export articles classified under
			 heading 4202 of the Harmonized Tariff Schedule of the United States to the
			 United States. Twenty of those countries have been designated as
			 least-developed beneficiary developing countries for purposes of the
			 Generalized System of Preferences.(6)As of February
			 2012, the People's Republic of China has a nearly 80 percent share of the
			 market for certain luggage and travel articles being imported into the United
			 States. This dominance leaves little room for competition from smaller
			 developing countries. For example, countries designated as beneficiary
			 developing countries under the Generalized System of Preferences account for
			 only 5 percent of imports of those articles into the United States.(7)The provision of
			 duty-free treatment under the Generalized System of Preferences for certain
			 luggage and travel articles imported into the United States may result in a
			 shift in the production of those articles from China to countries designated as
			 beneficiary developing countries or least-developed beneficiary developing
			 countries under the Generalized System of Preferences.3.Eligibility of
			 certain luggage and travel articles for duty-free treatment under the
			 Generalized System of PreferencesSection 503(b) of the Trade Act of 1974
			 (19 U.S.C. 2463(b)) is amended—(1)in paragraph (1)—(A)in subparagraph
			 (A), by striking paragraph (4) and inserting paragraphs
			 (4) and (5); and(B)in subparagraph
			 (E), by striking Footwear and inserting Except as
			 provided in paragraph (5), footwear; and(2)by adding at the
			 end the following:(5)Certain luggage
				and travel articlesNotwithstanding subparagraph (A) or (E) of
				paragraph (1), the President may designate the following as eligible articles
				under subsection (a):(A)Articles
				classifiable under subheading 4202.11.00, 4202.12.40, 4202.21.60, 4202.21.90,
				4202.22.15, 4202.22.45, 4202.31.60, 4202.32.40, 4202.32.80, 4202.92.15,
				4202.92.20, 4202.92.45, or 4202.99.90 of the Harmonized Tariff Schedule of the
				United States.(B)Articles
				classifiable under statistical reporting number 4202.12.2020, 4202.12.2050,
				4202.12.8030, 4202.12.8070, 4202.22.8050, 4202.32.9550, 4202.32.9560,
				4202.91.0030, 4202.91.0090, 4202.92.3020, 4202.92.3031, 4202.92.3091,
				4202.92.9026, or 4202.92.9060 of the Harmonized Tariff Schedule of the United
				States..